In re Bell Jr., Jessie; — Plaintiff; Applying For Supervisory and/or Remedial *1158Writs, Parish of Lafourche, 17th Judicial District Court Div. C, No. 433703; to the Court of Appeal, First Circuit, No. 2014 KW 0798.
Granted. To the extent that relator’s present filing in the district court is his first substantive application for post-conviction relief, raising a claim within the compass of La.C.Cr.P. art. 930.3, and within two years of the finality of his conviction and sentence on direct review in December 2012, the application is nonrepetitive and timely. La.C.Cr.P. art. 930.8. This case is remanded to the district court for purposes of appointing counsel, if relator is not represented by retained counsel, and conducting an evidentiary hearing to resolve any factual dispute over relator’s claim that trial counsel rendered ineffective assistance by failing to communicate an eight-year plea offer to him and whether any prejudice resulted. See Missouri v. Frye, 566 U.S. -, 132 S.Ct. 1399, 182 L.Ed.2d 379 (2012).
WEIMER, J., recused.